Exhibit 5.4 [LETTERHEAD OF SULLOWAY & HOLLIS, P.L.L.C.] REPLY TO: CAPITAL OFFICE Direct Dial: (603) 223-2891 Direct Fax: (603) 223-2991 Email: pimse@sulloway.com April 23, 2015 Board of Directors Speedway Motorsports, Inc. 5555 Concord Parkway South Concord, NC 28027 RE: Speedway Motorsports, Inc. 5.125% Senior Notes due 2023 Guarantee of New Hampshire Motor Speedway, Inc. Gentlemen: We are issuing this letter to you in our capacity as local New Hampshire counsel to New Hampshire Motor Speedway, Inc., a New Hampshire corporation (the “ NH Guarantor ”), in connection with the Registration Statement on Form S-4 (the “ Registration Statement ”) filed by Speedway Motorsports, Inc., a Delaware corporation (the “ Company ”) with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”), relating to the issuance by the Company of $200,000,000 aggregate principal amount of 5.125% Senior Notes due 2023 (the “ Exchange Notes ”) and the Subsidiary Guarantees (as defined below) by the Guarantors (as defined below) of the Company’s obligations under the Exchange Notes. The Exchange Notes will be issued under an indenture dated as of January 27, 2015 (the “ Indenture ”) by and among U.S. Bank National Association, as trustee (the “ Trustee ”), the Company and the guarantors listed on the signature pages to the Indenture (the “ Guarantors ”). The Exchange Notes will be offered by the Company in exchange (the “ Exchange Offer ”) for $200,000,000 aggregate principal amount of its outstanding 5.125% Senior Notes due 2023, which the Company issued on January 27, 2015 (the “ Initial Notes ”) without registration under the Securities Act. The Guarantors are providing certain guarantees pursuant to Article X of the Indenture, including a notation in the Notes substantially in the form included in Exhibit E to the Indenture (the “ Subsidiary Guarantees ”). In rendering the opinions set forth in this letter, we have reviewed: i) A copy of the Articles of Agreement of the NH Guarantor, certified by the New Hampshire Secretary of State to be accurate and complete as of January 22, 2015 (“ Articles ”); April 23, 2015 Page 2 ii) A copy of the Bylaws of the NH Guarantor, certified to us by the NH Guarantor to be true and complete as of April 23, 2015 (“ Bylaws ”); iii) A Certificate of Good Standing dated April 8, 2015 issued by the New Hampshire Secretary of State with respect to the NH Guarantor; iv) A copy of the Unanimous Written Consent, dated January 21, 2015, of the Board of Directors of the NH Guarantor with respect to the Exchange Offer, and the guarantee thereof by the NH Guarantor, certified to us by the NH Guarantor as remaining in full force as of April 23, 2015 (the “ Written Consent ”); v) The Certificate of Secretary dated April 23, 2015 executed on behalf of the NH Guarantor; and vi) Copies of the following documents: a. The fully executed Purchase Agreement by and among the Company, the Guarantors and the purchasers of the Initial Notes, dated January 22, 2015 (the “ Purchase Agreement ”) b. The fully executed Registration Rights Agreement by and among the Company, the Guarantors and the purchasers of the Initial Notes, dated January 27, 2015 (the “ Registration Rights Agreement ”) c. The fully executed Indenture, including the subsidiary guarantee provisions as set forth at Article X of the Indenture, and the form of the Exchange Notes appearing as Exhibit A to the Indenture, and the form of the Note Guarantee appearing as Exhibit E to the Indenture (the “ Note Guarantee ”) d. The fully executed Speedway Motorsports, Inc. Global Note dated January 27, 2015 and numbered 1, including the notation of the Note Guarantee (“
